                                        UNITED States District Court
                                                                                                JUL 262019
                                       NORTHERN DISTRICT OF CALIFORNIA                             ^^
                                               SAN FRANCISCO DIVISION                      Cl     X-.

                                                           Case No.         - 32.^
       United States of America,

                       Plaintiff,                          STIPULATED ORDER EXCLUDING TIME
                  V.
                                                           UIOER THE SPEEDY TRIAL ACT
                                                           and waiver UNDER FRCP 5.1

                       Defendant(s).

For the reasons stated by the parties on the record                     ,the court excludes tune under fte Speedy
Trial Act &6m                      to                    _and finds that the ends               j'y
continuance outweigh the best interest ofthe public and the defendant in a f §
3161(h)(7)(A). The court makes this finding and bases this continuance on the followmg tactor(s).
               FaUure to grant acontinuance would be likely to result in amiscarriage ofjustice.
               Seel8U.S.C.§3161(h)(7)(B)(i).                                          ,                      ,

               The case is so unusual or so complex, due to [check applicable reasons] —the number of
               defendants         the nature ofthe prosecution, or       the existence ofnovel questiOM offact
                or law, that it is umreasonable to expect adequate preparation
                itselfwithin the time limits established by this section. See 18U.S.C. §3161(h)(7)(B)(ii).
                FaUure to grant acontinuance would deny the defendant reasonable          ^
                taking into account the exercise ofdue diligence. See 18 U.S.C, §3161(h)(7)(B)(iv).
                Failure to grant acontinuance would unreasonably deny the defendant continuity ofcounsel given
                counsel's other scheduled case commitments, taking mto account the exercise ofdue diligence.
                See 18U.S.C. § 3161(h)(7)(B)(iv).

                Failure to grant acontinuance would unreasonably deny the defendant fee re^onable time
                necessary for effective preparation, takmg into account the exercise ofdue diligence.
                See 18U.S.C. § 3161(h)(7)(B)(iv),

                With the consent ofthe defendant, and takmg into accomit fee public interest ^
                disposition ofcriminal cases, fee court sets the prelimmary hearmg to fee dateset forfe ^st
                paragraph and —based on fee parties' showing ofgood cause —finds good cause for e^en^mg
                the time limits for aprelimmary hearing under Federal Rule
                 extending the 30-day time period for an indictment under the Speedy Tnal Act (based on fee
                 exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. §3161(b).
         rr IS SO ORD^ED.
         DATED:
                                                                                     ^7^
                                                                        Thomas S. Hixson
                                                              United States Magistrate Judge


         STIPULATED;
                            Attorney for Defendant            Assistant United States At6riSiey

                                                                                                        V. 11/01/2018
